UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended June 30, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite Raleigh, North Carolina (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of August 8, 2008 there were11,227,085 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended June 30, 2008 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2008 and 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008 and December 31, June 30, 2008 December 31, 2007 (Dollars in thousands) (Unaudited) Assets Cash and due from banks: Interest earning $ 10,377 $ 7,815 Noninterest earning 32,257 32,347 Federal funds sold and short term investments 18 10 Total cash and cash equivalents 42,652 40,172 Investment securities– available for sale, at fair value 240,940 249,094 Investment securities– held to maturity, at amortized cost 5,528 10,022 Loans– net of unearned income and deferred fees 1,178,157 1,095,107 Allowance for loan losses (13,910 ) (13,571 ) Net loans 1,164,247 1,081,536 Premises and equipment, net 24,726 23,863 Bank-owned life insurance 21,952 21,589 Goodwill and deposit premium, net 62,831 63,345 Deferred income tax 7,198 5,829 Accrued interest receivable 6,479 7,789 Other assets 15,481 14,364 Total assets $ 1,592,034 $ 1,517,603 Liabilities Deposits: Demand, noninterest bearing $ 116,987 $ 114,780 Savings and interest bearing checking 187,940 151,698 Money market deposit accounts 199,839 229,560 Time deposits less than $100,000 420,168 370,416 Time deposits $100,000 and greater 257,681 232,244 Total deposits 1,182,615 1,098,698 Repurchase agreements and federal funds purchased 30,297 45,295 Borrowings 171,000 163,347 Subordinated debentures 30,930 30,930 Other liabilities 11,461 15,033 Total liabilities 1,426,303 1,353,303 Commitments and contingencies Shareholders’ Equity Common stock, no par value; 20,000,000 shares authorized; 11,229,085 and 11,169,777 shares issued and outstanding as of June 30, 2008 and December 31, 2007, respectively 136,781 136,154 Retained earnings 30,567 27,985 Accumulated other comprehensive (loss) income (1,617 ) 161 Total shareholders’ equity 165,731 164,300 Total liabilities and shareholders’ equity $ 1,592,034 $ 1,517,603 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands except per share data) 2008 2007 2008 2007 Interest income: Loans and loan fees $ 18,111 $ 20,519 $ 37,610 $ 40,402 Investment securities: Taxable interest income 2,216 1,842 4,434 3,768 Tax-exempt interest income 805 810 1,634 1,584 Dividends 118 106 235 213 Federal funds and other interest income 33 290 88 775 Total interest income 21,283 23,567 44,001 46,742 Interest expense: Deposits 8,026 9,918 17,098 19,924 Borrowings and repurchase agreements 2,329 2,403 5,066 4,849 Total interest expense 10,355 12,321 22,164 24,773 Net interest income 10,928 11,246 21,837 21,969 Provision (credit) for loan losses 850 (91 ) 1,415 246 Net interest income after provision (credit) for loan losses 10,078 11,337 20,422 21,723 Noninterest income: Service charges and other fees 1,237 929 2,196 1,806 Mortgage fees and revenues 354 568 626 1,096 Brokerage fees 245 150 401 253 Bank card services 354 254 653 470 Net gain on sale of securities 69 – 140 – Bank-owned life insurance 260 208 562 405 Other 455 275 623 544 Total noninterest income 2,974 2,384 5,201 4,574 Noninterest expense: Salaries and employee benefits 5,326 5,198 10,362 10,240 Occupancy 996 1,035 1,954 1,991 Furniture and equipment 793 647 1,540 1,262 Data processing and telecommunications 528 397 960 785 Advertising 205 300 520 598 Office expenses 315 386 680 719 Professional fees 281 422 651 605 Business development and travel 340 344 673 657 Amortization of deposit premiums 257 300 514 600 Miscellaneous loan handling costs 224 112 318 298 Directors fees 132 229 399 497 Insurance 103 87 198 177 FDIC deposit insurance 181 77 228 127 Other 287 323 576 537 Total noninterest expense 9,968 9,857 19,573 19,093 Net income before tax expense 3,084 3,864 6,050 7,204 Income tax expense 869 1,188 1,668 2,144 Net income $ 2,215 $ 2,676 $ 4,382 $ 5,060 Earnings per share – basic $ 0.20 $ 0.23 $ 0.39 $ 0.44 Earnings per share – diluted $ 0.20 $ 0.23 $ 0.39 $ 0.44 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF
